Exhibit 10.3

WS MIDWAY HOLDINGS, INC.

STOCK OPTION PLAN

Section 1. Purpose

The Plan authorizes the Committee to provide persons or entities that are
providing, or have agreed to provide, services to the Company or its Affiliates,
who are in a position to contribute to the long-term success of the Company or
its Affiliates, with Options to acquire Shares. The Company believes that this
incentive program will cause those persons to increase their interest in the
welfare of the Company and its Affiliates, and aid in attracting, retaining and
motivating persons of outstanding ability.

Section 2. Definitions

Capitalized terms used herein shall have the meanings set forth in this Section.

(a) “Affiliate” shall mean any person or entity that, either directly or
indirectly through one or more intermediaries, (i) controls the Company, or
(ii) is controlled by the Company or a person described in clause (i).

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company.

(d) “Company” shall mean WS Midway Holdings, Inc., a corporation organized under
the laws of the State of Delaware.

(e) “Employee” shall mean any person or entity that is providing, or has agreed
to provide, services to the Company or an Affiliate of the Company, whether as
an employee, director or independent contractor.

(f) “Fair Market Value” of a Share on any given date shall be determined by the
Committee, in its discretion, provided, that such value shall not be less than
the fair market value within the meaning of Section 409A of the Code.

(g) “Grantee” shall mean an Employee granted an Option under the Plan.

(h) “ISO” shall mean any Option or portion thereof that meets the requirements
of an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended.

(i) “Nonqualified Option” shall mean any Option or portion thereof that is not
an ISO.

(j) “Option Agreement” shall mean a written agreement between the Company and
the Grantee, evidencing the grant of an Option hereunder and containing such
terms and conditions, not inconsistent with the express provisions of the Plan,
as the Committee shall approve.

(k) “Options” shall refer to Series A Options and Series B Options issued under
and subject to the Plan.

(l) “Performance-Based Vesting” shall have the meaning set forth in Section 5.

(m) “Plan” shall mean this Option Plan as set forth herein and as amended from
time to time.

(n) “Sale of the Company” means the sale of the Company (whether by merger,
consolidation, recapitalization, reorganization, sale of securities, sale of
assets or otherwise) in one transaction or a series of related transactions to a
person or entity not an affiliate, directly or indirectly, of Wellspring
Capital, pursuant to which such person or entity (together with its affiliates)
acquires (i) securities representing at least a majority of the voting power of
all securities of the Company, assuming the conversion, exchange or exercise of
all securities convertible, exchangeable or exercisable for or into voting
securities, or (ii) all or substantially all of the Company’s assets on a
consolidated basis.

(o) “Series A Options” shall be options issued under and subject to the Plan.
One-half of the Series A Options shall be subject to Time-Based Vesting and
one-half of the Series A Options shall be subject to Performance-Based Vesting,
as set forth in Section 5.



--------------------------------------------------------------------------------

(p) “Series B Options” shall be options issued under and subject to the Plan.
All Series B Options shall be subject to Performance-Based Vesting, as set forth
in Section 5.

(q) “Share” shall mean a share of common stock of the Company.

(r) “Stockholders Agreement” shall mean the Stockholders Agreement, dated as of
March 8, 2006, among the Company and its stockholders, as the same may
thereafter be amended from time to time.

(s) “Time-Based Vesting” shall have the meaning set forth in Section 5.

(t) “Wellspring Capital” means Wellspring Capital Partners III, LP.

(u) “Wellspring IRR” shall equal the discount rate (compounded annually) which
causes (i) the present value as of March 8, 2006 of all amounts received by
Wellspring Capital and its affiliates in respect of the sale, exchange or
redemption of their Shares, plus any dividends, to equal (ii) the present value
as of March 8, 2006 of all equity investments in the Company made by Wellspring
Capital and its affiliates.

(v) “Wellspring Liquidity Event” means a sale, exchange or redemption of
substantially all Shares held by Wellspring Capital and its affiliates pursuant
to which Wellspring Capital and its affiliates receive cash in respect of such
Shares.

Section 3. Shares Available under the Plan

Subject to the provisions of Section 7, the total number of Shares with respect
to which Options may be granted under the Plan shall not exceed 19,076.47,
inclusive of both Series A Options and Series B Options. If, prior to exercise,
any Options are forfeited, lapse or terminate for any reason, the Shares covered
thereby may again be available for Option grants under the Plan.

Section 4. Administration of the Plan

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority to take the following actions,
in each case subject to and consistent with the provisions of the Plan:

(i) to select the Employees to whom Options may be granted;

(ii) to determine the number of Shares subject to each such Option;

(iii) to determine the terms and conditions of any Option granted under the
Plan, including the exercise price, conditions relating to exercise, and
termination of the right to exercise;

(iv) to determine the restrictions or conditions related to the delivery,
holding and disposition of Shares acquired upon exercise of an Option;

(v) to prescribe the form of each Option Agreement;

(vi) to adopt, amend, suspend, waive and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(vii) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Option,
Option Agreement or other instrument hereunder; and

(viii) to make all other decisions and determinations as may be required under
the terms of the Plan or as the Committee may deem necessary or advisable for
the administration of the Plan.

(b) Manner of Exercise of Committee Authority. Any action of the Committee with
respect to the Plan shall be final, conclusive and binding on all persons,
including the Company, its Affiliates, Grantees, and any person claiming any
rights under the Plan from or through any Grantee, except to the extent the
Committee may subsequently modify, or take further action not inconsistent with,
its prior action. If not specified in the Plan, the time at which the Committee
must or may make any determination shall be determined by the Committee, and any
such determination may thereafter be modified by the Committee (subject to
Section 10). The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to officers or
managers of the Company or any Affiliate of the Company the authority, subject
to such terms as the Committee shall determine, to perform such functions as the
Committee may determine, to the extent permitted under applicable law.



--------------------------------------------------------------------------------

(c) Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
by any officer or other employee of the Company or any of its Affiliates, the
Company’s independent certified public accountants or any executive compensation
consultant, legal counsel or other professional retained by the Company to
assist in the administration of the Plan. To the fullest extent permitted by
applicable law, no member of the Committee, nor any officer or employee of the
Company acting on behalf of the Committee, shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to the Plan, and all members of the Committee and any officer or employee of the
Company acting on its behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination or interpretation.

Section 5. Option Terms.

Unless otherwise determined by the Committee and set forth in an Option
Agreement, Options granted under the Plan shall contain the following terms and
conditions:

(a) Exercise Price. The exercise price per Share subject to an Option granted to
an Employee shall be not less than the Fair Market Value per Share as of the
date the Option is granted.

(b) Vesting. Each Series A Option that is designated as subject to Time-Based
Vesting (which shall equal one-half of the total Series A Options) shall vest
ratably over a period of five years, commencing on the date of the Series A
Option grant. Vesting as of any vesting date shall be conditional on continued
employment through the vesting date. Notwithstanding the foregoing, upon a Sale
of the Company or a Wellspring Liquidity Event, all Series A Options then
outstanding that are subject to Time-Based Vesting shall become fully vested.

As to the portion of each Series A Option that is designated as subject to
Performance-Based Vesting (which shall equal one-half of the total Series A
Options), each option shall vest only upon a Sale of the Company or a Wellspring
Liquidity Event, to the extent that (i) the Series A Option Grantee is employed
through the date of such Sale of the Company or Wellspring Liquidity Event, and
(ii) the Wellspring IRR associated with such Sale of the Company or Wellspring
Liquidity Event exceeds 15%. Series A Options then outstanding shall vest
ratably only up to the point that any further vesting (and assumed exercise)
would cause the Wellspring IRR to fall below 15%. In the event that no Sale of
the Company or Wellspring Liquidity Event occurs within five years of the date
of this Plan, the Company will be valued by a third party, at the discretion of
the Committee, for purposes of determining the implied Wellspring IRR, which
shall then be used to determine vesting of Performance-Based Vesting Series A
Options in accordance with this paragraph, as if a Wellspring Liquidity Event
had occurred on the fifth anniversary of the date of this Plan.

Each Series B Option shall vest only upon a Sale of the Company or a Wellspring
Liquidity Event, to the extent that (i) the Series B Option Grantee is employed
through the date of such Sale of the Company or Wellspring Liquidity Event,
(ii) all Series A Options have or will concurrently become vested, and (iii) the
Wellspring IRR associated with such Sale of the Company or Wellspring Liquidity
Event exceeds 25%. Series B Options then outstanding shall vest ratably only up
to the point that any further vesting (and assumed exercise) would cause the
Wellspring IRR to fall below 25%.

(c) Termination. Unless otherwise determined by the Committee at the time of
grant of such Option, each Option shall terminate on the tenth anniversary of
the date of grant

(d) Tax Status. Each Option granted under the Plan shall be treated as a
Nonqualified Option.

Section 6. Exercise of Options

(a) Only the vested portion of any Option may be exercised. A Grantee shall
exercise an Option by delivery of written notice to the Company setting forth
the number of Shares with respect to which the Option is to be exercised,
together with a check payable to the order of the Company for an amount equal to
the exercise price for such Shares; provided, however, that in lieu of providing
such check, the Grantee may utilize a cashless exercise in which the Grantee
will be issued a number of Shares equal to N(FMV-EP)/FMV, where N is the number
of Shares issuable upon exercise, FMV is the Fair Market Value of one Share on
the date of exercise and EP is the exercise price of the Option being exercised.

(b) Before the Company issues any Shares to a Grantee pursuant to the exercise
of an Option, the Company shall have the right to require that the Grantee make
such provision, or furnish the Company such authorization, necessary or
desirable so that the Company may satisfy its obligation under applicable income
tax laws to withhold for income or other taxes due upon or incident to such
exercise. The Committee, may, in its discretion, permit such withholding
obligation to be satisfied through the withholding of Shares that would
otherwise be delivered upon exercise of the Option.



--------------------------------------------------------------------------------

(c) If a Grantee dies or becomes disabled prior to the termination of an Option
without having exercised the Option as to all of the then vested portion
thereof, the Option may be exercised with respect to such vested portion all or
a portion by (i) the Grantee’s estate or a person who acquired the right to
exercise the Option by bequest or inheritance or by reason of the death of the
Grantee in the event of the Grantee’s death, or (ii) the Grantee or his personal
representative or attorney-in-fact in the event of the Grantee’s disability,
subject to the other terms of the Option Agreement and applicable laws, rules
and regulations.

(d) As a condition to the grant of an Option or delivery of any Shares upon
exercise of an Option, the Company shall have the right to require that the
Grantee become party to the Stockholders Agreement, or any similar or successor
agreement.

Section 7. Adjustment Upon Changes in Capitalization

In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or exchange of Shares
or other securities, any stock dividend or other special and nonrecurring
dividend or distribution (whether in the form of cash, securities or other
property), liquidation, dissolution, or other similar transactions or events,
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Grantees under the Plan, then the
Committee shall make equitable adjustment in (i) the number and kind of Shares
deemed to be available thereafter for grants of Options under Section 3,
(ii) the number and kind of Shares that may be delivered or deliverable in
respect of outstanding Options, or (iii) the exercise price. In addition, the
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria included in, Options (including, without limitation, cancellation
of Options in exchange for the in-the-money value, if any, of the vested portion
thereof, cancellation of unvested and/or out-of-the-money options, substitution
of Options using securities of a successor or other entity, or acceleration of
the time that Options expire) in recognition of unusual or nonrecurring events
(including, without limitation, a Sale of the Company, a Wellspring Liquidity
Event, or an event described in the preceding sentence) affecting the Company or
any Affiliate of the Company or the financial statements of the Company or any
Affiliate of the Company, or in response to changes in applicable laws,
regulations or accounting principles.

Section 8. Restrictions on Issuing Shares.

No Shares shall be issued or transferred to a Grantee under the Plan unless and
until all applicable legal requirements have been complied with to the
satisfaction of the Committee. The Committee shall have the right to condition
the exercise of any Option on the Grantee’s undertaking in writing to comply
with such restrictions on any subsequent disposition of the Shares issued or
transferred thereunder as the Committee shall deem necessary or advisable as a
result of any applicable law, regulation, official interpretation thereof, or
any underwriting agreement.

Section 9. General Provisions

(a) Each Option shall be evidenced by an Option Agreement. The terms and
provisions of such certificates may vary among Grantees and among different
Options granted to the same Grantee.

(b) The grant of an Option in any year shall not give the Grantee any right to
similar grants in future years, any right to continue such Grantee’s employment
relationship with the Company or its Affiliates, or, until such Option is
exercised and Shares are issued, any rights as a stockholder of the Company. All
Grantees shall remain subject to discharge to the same extent as if the Plan
were not in effect. For purposes of the Plan, a sale of any Affiliate of the
Company that employs or engages a Grantee shall be treated as the termination of
such Grantee’s employment or engagement.

(c) No Grantee, and no beneficiary or other persons claiming under or through
the Grantee, shall have any right, title or interest by reason of any Option to
any particular assets of the Company or Affiliates of the Company, or any Shares
allocated or reserved for the purposes of the Plan or subject to any Option
except as set forth herein. The Company shall not be required to establish any
fund or make any other segregation of assets to assure satisfaction of the
Company’s obligations under the Plan.

(d) No Option may be sold, transferred, assigned, pledged or otherwise
encumbered, except by will or the laws of descent and distribution, and an
Option shall be exercisable during the Grantee’s lifetime only by the Grantee.
Upon a Grantee’s death, the estate or other beneficiary of such deceased Grantee
shall be subject to all the terms and conditions of the Plan and Option
Agreement, including the provisions relating to the termination of the right to
exercise the Option.

Section 10. Amendment or Termination

The Committee may, at any time, alter, amend, suspend, discontinue or terminate
this Plan; provided, however, that, except as provided in Section 7, no such
action shall adversely affect the rights of Grantees with respect to Options
previously granted hereunder.



--------------------------------------------------------------------------------

Section 11. Section 409A.

To the extent this Plan provides for nonqualified deferred compensation, it is
intended to satisfy the provisions of Section 409A of the Code and related
regulations. If any provision herein results in the imposition of an excise tax
on any Grantee under Section 409A of the Code, any such provision will be
reformed to avoid any such imposition in such manner as the Committee determines
is appropriate to comply with Section 409A of the Code.

Section 12. Date of Plan.

This Plan shall be dated as of December 11, 2006.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO STOCK OPTION PLAN

1. Section 5(c) of the Dave & Buster’s Holdings, Inc. Stock Option Plan (the
“Plan”) shall be modified in its entirety to provide as follows:

(c) Termination. Unless otherwise determined by the Committee at the time of
grant of an Option, each (x) non-vested Option shall terminate on the earlier of
(A) the 10th anniversary of the date of grant or (B) the day on which Grantee is
no longer employed or engaged by the Company and (y) each vested Option shall
terminate on the earliest of:

(i) the day on which the Grantee is no longer employed or engaged by the Company
or an Affiliate due to the termination of such employment or engagement for
cause.

(ii) the 31st day following the date the Grantee is no longer employed or
engaged by the Company or an Affiliate due to the termination of such employment
or engagement upon notice to the Company by the Grantee without good reason
having been shown.

(iii) the 366th day following the date the Grantee is no longer employed or
engaged by the Company or an Affiliate by reason of death, disability, or due to
the termination of such employment or engagement (x) by the Grantee for good
reason having been shown or (y) by the Company for a reason other than for
cause.

(iv) the 10th anniversary of the date of grant.

2. Pursuant to the provisions of Section 10 of the Plan, the modifications
contained herein shall not adversely affect the rights of Grantees with respect
to Options previously granted pursuant to the Plan.

3. This First Amendment to Stock Option Plan is entered into as of August 3,
2009.